DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/22 has been entered.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C § 103 rejections of claim(s) 1-2, 4-8, 11, 14, 16-17, and 19 presented on Pages 8-9 of the Remarks of 8/4/2022 have been fully considered and are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the 35 U.S.C § 101 rejections of claim(s) 1-2, 4-8, 11, 14, 16-17, and 19 presented on Pages 6-8 of the Remarks of 8/4/2022 have been fully considered and are persuasive. The 35 U.S.C § 101 rejections of claim(s) 1-2, 4-8, 11, 14, 16-17, and 19 have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 8, 11, 14, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2003/0225668, hereinafter Goto; already of record), in view of Finken et al. (US 2019/0279247, hereinafter Finken; already of record), further in view of Kumar et al. (US 2018/0144639, hereinafter Kumar). 

Regarding claim 1, Goto discloses:
A computer-implemented method (Paragraph [0030]) for road condition monitoring, 
comprising:
…
calculating a data price for the roadway data as a function of data granularity of the roadway data and based on the roadway condition (Paragraphs [0021]-[0024], i.e. receiving telemetric data associated with a route from vehicle mounted transponders comprising sensors and calculating a price to share said data based partially on the quality of the information provided as well as the supply, i.e., the number of vehicles offering to supply telematic data. Data granularity, i.e. the measure of the level of detail, can be understood as data quality and/or supply); 
transmitting the data price to the third party server (Paragraphs [0021]-[0024] and [0035], i.e. the selling price being included in the user profile);
upon receiving a confirmation from the third party server indicating acceptance of the data price, executing a data transaction for the roadway data at the data price (Paragraphs [0021]-[0024] and [0035], i.e. polling signal from one system node consisting of a processor and a database requesting data at a certain time and area); and
transmitting the roadway data to the third party server (Paragraph [0023], i.e. a release signal after a successful offer), 
…
Goto does not disclose:
…
receiving a third party request from a third party server, wherein the third party request includes a query for data with parameters defining characteristics of the data;
determining a desired connected vehicle that is capable of capturing a highest quality of the data from a plurality of connected vehicles based on the technological capabilities of each of the plurality of connected vehicles according to the third party request;
receiving roadway data from the desired connected vehicle based on the third party request;
determining a roadway condition based on the roadway data;
…
wherein the third party server controls dispatch of one or more vehicles using the roadway data.
However in the same field of endeavor, Finken teaches systems and methods to incentivize collection of high definition (HD) map content (Abstract) and more specifically:
…
receiving a third party request from a third party server, wherein the third party request includes a query for data with parameters defining characteristics of the data (Paragraph [0029], i.e. a navigation device originator generating an observation data package, ODP, to be validated by validators);
determining a desired connected vehicle that is capable of capturing a highest quality of the data from a plurality of connected vehicles based on the technological capabilities of each of the plurality of connected vehicles according to the third party request (Paragraphs [0073]-[0078], i.e. an ODP quality value over a certain threshold being the highest quality data);
receiving roadway data from the desired connected vehicle based on the third party request (Paragraphs [0026], [0029] and [0073]-[0078], i.e. generating and maintain map data by validating it for originators);
determining a roadway condition based on the roadway data (Paragraphs [0073]-[0078], i.e. roadway features based on the data);
calculating a data price for the roadway data based on the roadway condition, the roadway data, and the desired connected vehicle (Paragraphs [0073]-[0078] and [0089]-[0093], i.e. level of reward based on quality of the validation, which is based on environmental factors , the data itself, the sensor quality of the vehicle, i.e. the roadway condition, the roadway data, and the desired connected vehicle, respectively); and
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Goto to incorporate …receiving a third party request from a third party server, wherein the third party request includes a query for data with parameters defining characteristics of the data; determining a desired connected vehicle that is capable of capturing a highest quality of the data from a plurality of connected vehicles based on the technological capabilities of each of the plurality of connected vehicles according to the third party request; receiving roadway data from the desired connected vehicle based on the third party request; determining a roadway condition based on the roadway data;… , as taught by Finken. Doing so would incentivize the updating of map data in process that is open, transparent, and market based, as recognized by Finken (Paragraph [0029]).
The combination of Goto and Finken does not teach:
…
wherein the third party server controls dispatch of one or more vehicles using the roadway data.
However in the same field of endeavor, Kumar teaches controlling autonomous vehicles to provide automated emergency response functions (Abstract) and more specifically:
…
wherein the third party server controls dispatch of one or more vehicles using the roadway data (Paragraph [0028], i.e. dispatching an autonomous vehicle in response to roadway data, e.g. accident data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Goto to incorporate …wherein the third party server controls dispatch of one or more vehicles using the roadway data, as taught by Kumar. Doing so would provide effective, efficient, scalable, and convenient technical solutions that address and overcome the technical problems associated with controlling autonomous vehicles, particularly in instances in which autonomous vehicles are controlled to provide automated emergency response functions, as recognized by Kumar (Paragraph [0004]).

Regarding claim 2, the combination of Goto, Finken, and Kumar teaches the method of claim 1. Goto further discloses: wherein the third party request includes at least one of a location, a time, data granularity, or data type (Paragraphs [0023] and [0035], i.e. polling signal from one system node consisting of a processor and a database requesting data at a certain time and area).

Regarding claim 4, the combination of Goto, Finken, and Kumar teaches the method of claim 1. The combination of Goto, Finken, and Kumar further teaches wherein calculating the data price includes calculating the data price based on a data capture quality of a sensor of the desired connected vehicle used for capturing the roadway data (Finken: Paragraphs [0073]-[0078]).
The motivation to combine the references is the same as stated for claim 1 above. 

Regarding claim 5, the combination of Goto, Finken, and Kumar teaches the method of claim 1. Goto further discloses: including aggregating roadway data from the connected vehicles into a plurality of data packages and calculating the data price based on the road condition and the plurality of data packages (Paragraphs [0021]-[0024], [0045], and [0054], i.e. price is based on telemetric data, i.e. congestion, gathered and combined from each individual vehicle in a specific region).

Regarding claim 6, the combination of Goto, Finken, and Kumar teaches the method of claim 1. Goto further discloses: including determining a priority level of the roadway condition based on the roadway data and calculating the data price based on the roadway condition and the priority level (Paragraph [0045], i.e. offering a higher price based on a priority level based on time saved by the data).

Regarding claim 8, the combination of Goto, Finken, and Kumar teaches the method of claim 1. Goto further discloses: including receiving a plurality of bids for the roadway data from a plurality of third parties (Paragraphs [0021]-[0023] and [0035]; Claim 11, i.e. a plurality of system nodes making a plurality of polling signals containing offer prices).  

Regarding claims 11 and 17, the claim(s) recites analogous limitations to claim(s) 1
above, and are therefore rejected on the same premise.
Regarding claim 11, Goto further discloses:
…
a processor operatively connected for computer communication using a communication network to the plurality of connected devices (Paragraph [0030])…
…
Regarding claim 17, Goto further discloses:
A non-transitory computer-readable storage medium including instructions (Paragraph [0060])…
…

Regarding claim 16, the combination of Goto, Finken, and Kumar teaches the method of claim 11. Goto further discloses: wherein the processor calculates the data price based on a source of the roadway data (Paragraph [0022], i.e. a source with more vehicles supplying data is priced differently than a source with less vehicles).

Regarding claims 14 and 19, the claim(s) recites analogous limitations to claim(s) 8
above, and are therefore rejected on the same premise.

Claims 9-10, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goto, Finken, and Kumar, as applied to claims 8, 14, and 19, in view of Boss et al. (US 2011/0087430, hereinafter Boss; already of record).

Regarding claim 9, the combination of Goto, Finken, and Kumar teaches the method of 
claim 8. The combination of Goto, Finken, and Kumar does not teach: including determining a winning bid from the plurality of bids wherein the winning bid is a highest bid from the plurality of bids.
	However in the same field of endeavor, Boss teaches a method and system for determining a travel route that includes a location as a result of an auction (Abstract) and more specifically teaches: including determining a winning bid from the plurality of bids wherein the winning bid is a highest bid from the plurality of bids (Paragraph [0019]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Goto to incorporate including determining a winning bid from the plurality of bids wherein the winning bid is the highest bid from the plurality of bids, as taught by Boss. Doing so would account for dynamic market values of vehicle data (Abstract).
	
	Regarding claim 10, the combination of Goto, Finken, Kumar, and Boss teaches the method of claim 10. Goto further discloses: wherein controlling access to the roadway data includes transmitting the roadway data to a third party server associated with the winning bid (Paragraphs [0021]-[0023] and [0035]; Claim 11, i.e. sending release signal(s) to a plurality of system nodes making a plurality of polling signals containing offer prices that are all over the selling, i.e. winning bid(s)).

Regarding claims 15 and 20, the claim(s) recites analogous limitations to claim(s) 9
above, and are therefore rejected on the same premise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./
Examiner, Art Unit 3663           

/SZE-HON KONG/Primary Examiner, Art Unit 3661